Citation Nr: 0805110	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  05-26 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a higher initial rating for service-connected 
post-traumatic stress disorder (PTSD), currently rated 50 
percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1939 to October 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  The notice of 
disagreement was received in November 2004, the statement of 
the case was issued in May 2005, and a substantive appeal was 
received in July 2005.  


FINDING OF FACT

The veteran's PTSD is not productive of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 3.159, 4.1-
4.14, 4.125-4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in May 2004.  While this notice does not provide any 
information concerning the effective date that could be 
assigned should an increased rating be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the criteria for a higher 
rating were furnished to the veteran in connection with the 
issue now on appeal.  The veteran is represented and there is 
nothing in the record to suggest that the veteran is not 
aware of the evidence necessary to substantiate his claim for 
assignment of a higher initial rating.  Moreover, since this 
appeal is for a higher rating in connection with the original 
grant of service connection, it is arguable that no further 
notice is necessary.  It appears that the United States Court 
of Appeals for Veterans Claims has determined that the 
statutory scheme does not require another VCAA notice letter 
in a case such as this where the veteran was furnished proper 
VCAA notice with regard to the claim of service connection 
itself.  See Dingess v. Nicholson, 19 Vet.App. 473, 491 
(2006).  

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the veteran.  It 
appears clear to the Board that a reasonable person under the 
facts of this case could be expected to know and understand 
the types of evidence necessary to show a worsening or 
increase in the severity of PTSD and the effect of that 
worsening on employment and daily life.  In fact, the 
veteran's November 2004 statement includes assertions by him 
as to the types of evidence necessary to show a worsening or 
increase in the severity of PTSD.  Moreover, the veteran in 
this case has been represented in the appeal by The American 
Legion, and the Board believes it reasonable to assume that 
this major national service organization's trained 
representatives conveyed the particulars of what is necessary 
for a higher rating to the veteran during the appeal process 
which has been ongoing since 2004.  Further, the present case 
involves a downstream issue of assignment of a higher rating, 
and the rating criteria have been furnished to the veteran 
and discussed by the RO in explaining the reasons and bases 
for the RO's determination.  The Board finds that the veteran 
has had actual knowledge of the elements outlined in Vazquez 
and that no useful purpose would be served by remanding to 
the RO to furnish notice as to elements of his claim which 
the veteran has already effectively been made aware of.  Such 
action would not benefit the veteran.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's post-service 
private medical records and post-service VA medical records.  
The evidence of record also contains a VA examination 
performed in April 2006.  The examination report obtained is 
thorough and contains sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied.  For all the foregoing reasons, the Board 
will proceed to the merits of the veteran's appeal.  

Criteria & Analysis

The veteran's stressors that support his diagnosis of PTSD 
include being at Hickam Field during the attack on Pearl 
Harbor on December 7, 1941.  A June 2004 rating decision 
granted service connection for PTSD and assigned a 30 percent 
disability rating effective February 17, 2004 under 
Diagnostic Code 9411.  The veteran expressed disagreement 
with that initial evaluation.  A May 2005 rating decision 
subsequently increased the disability rating to 50 percent 
effective February 17, 2004 under Diagnostic Code 9411.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where, as in the instant case, 
the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Under Diagnostic Code 9411, the criteria for ratings 50 
percent and greater for mental disorders, including PTSD, is 
as follows:

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130. 

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a 
mental disorder should conform to DSM-IV.  See 38 C.F.R. 
§ 4.125(a).  Diagnoses many times will include an Axis V 
diagnosis, or a Global Assessment of Functioning (GAF) score.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  

According to the DSM-IV, a GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job); a GAF 
score between 51 and 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers); a GAF between 61 and 70 
is indicative of mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships; a GAF between 71 
to 80 is indicative that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
school work).

Vet Center records dated in March 2004 reflect that the 
veteran was suffering from multiple PTSD-related problems.  
The veteran exhibited symptoms of rage, flashbacks, 
reoccurring dreams, hyperalertness, startle responses, 
survivor guilt, numbing, sleep and concentration problems, 
avoidance/isolation, irritability, dislike of crowds, 
depression, anxiety, and addictive problems.  

The veteran underwent a private psychological evaluation 
performed by James P. Murphy, Ph.D., in March 2004.  Upon 
examination, the veteran demonstrated a normal range of 
affective mechanisms, with some disorder of mood, and overall 
euthymic affect.  His ability to verbalize his thoughts was 
considered to be within normal expectations, and he 
demonstrated logical, coherent thoughts without evidence of 
thought disorder.  His sensorium was quite clear as was 
demonstrated by his orientation to all four spheres and his 
ample display of recollections concerning recent and remote 
events.  His intelligence appeared to be at a high average 
level as was manifested by his general fund of knowledge.  He 
demonstrated good social judgment and insight into the 
clinical tasks provided.  He appeared to have a good 
understanding of the circumstances surrounding his problems 
and demonstrated good insight into the events surrounding his 
life.  He scored 73 on the Novaco Anger Scale (NAS), 
indicating a serious amount of angry emotions.  This score 
suggested that the veteran generally experienced angry 
feelings on a daily basis and possibly could express his 
anger in an overt fashion.  

The veteran reported that he experienced repeated disturbing 
memories of traumatic events from the Battle of Pearl Harbor 
on a frequent basis.  He experienced a moderate amount of 
repeated disturbing dreams of these stressful events and had 
a moderate amount of flashbacks concerning those traumatic 
events.  He lost interest in some activities that he once 
enjoyed and felt somewhat distant and cut off from the people 
around him.  He complained of suffering from being 
emotionally numb and felt like he was unable to have loving 
feelings.  He stated that he suffered a sense of 
foreshortened future and at times wondered what the point of 
going on was.  He complained of feelings of irritability and 
often experienced angry outbursts at the people around him.  
He reported considerable difficulty concentrating.  He stated 
that he felt jumpy, was easily startled, and frequently had a 
physical reaction when something reminded him of the war.  
Dr. Murphy diagnosed PTSD and assessed a GAF score of 65.  

Treatment records with Dr. Murphy dated in August 2004 
reflect that the veteran continued to have difficulty with 
interpersonal relationships.  He also had some difficulty 
sleeping, although he was sleeping better for a while.  
Treatment records dated in September 2004 reflect that the 
veteran had considerable difficulty with his anger.  He also 
stated that he experienced some paranoia about what other 
people were doing or saying about him.  He had a blunted 
affect and depressed mood which affected him to the point 
that he no longer participated in most outside activities.  
He reported some sleep difficulties and occasionally suffered 
through bad dreams that were almost always military in 
nature.  He stated that the news about Iraq caused him to 
recall different events about World War II with 
consternation, anger, and sadness.  He complained of panic 
attacks which occurred once in a while.  Treatment records 
dated in January 2005 reflect that he had a considerably 
difficult time with his wife because he was intolerant, 
impatient and became easily angered by her.  Treatment 
records dated in May 2005 reflect that the veteran became 
belligerent and physically aggressive towards his wife at 
times, although he denied hitting her in the previous 25 
years.  The veteran also reported difficulty with his anger 
at work.  

The veteran underwent a VA examination in April 2006.  He 
complained of insomnia over the previous 10 years after 
decreasing his alcohol consumption and stated that he got 
about 5 to 6 hours of sleep a night.  He reported flashbacks 
every 2 months over the previous 10 years or longer.  He 
stated that, as he reduced his use of alcohol, his flashbacks 
became worse, but had always been there since World War II.  
He complained of nightmares twice a month over the previous 
20 years, and added that he used to drink himself to sleep up 
until 1986 due to heavy drinking.  He complained of fits of 
anger and a loss of temper over the previous 40 years.  He 
stated that he physically fought with his wife for years 
until he hit her in the left eye in 1967 and had never struck 
her again since that time.  He also reported getting in a bar 
fight in 1959.  He complained of an inability to associate 
with large groups of people except at the Elks Lodge 
meetings.  He stated that he stayed away from crowds.  He 
reported that he did not talk of the war much.  He stated 
that he tried to speak at school about the events of Pearl 
Harbor on two occasions, and on both occasions, he began to 
cry and had to stop speaking.  He claimed that he avoided 
connections related to the war.  He reported that he could 
not recall all of the war.  He complained that he had 
difficulty flying ever since he left World War II.  He 
reported that his concentration had decreased since the war.  

The veteran has not been arrested or spent time in jail.  He 
has been a successful car salesman with a 58-year association 
with a car dealership in Tulare, California.  He continued to 
work four hours a day selling cars.  He had no educational 
accomplishments.  He was married to the same person for 45 
years.  His marital relationship had been stormy and beset by 
alcoholic drinking behavior by both partners.  However, they 
have reduced their drinking significantly since 1986.  He 
stated that he had a good relationship with his three 
stepdaughters.  He had adequate social relationships.  He 
played golf once a week. The examiner noted that the 
veteran's psychosocial functioning status and quality of life 
impairment from his PTSD seemed to be mild to moderate at 
time of examination.  

Upon mental status examination, the veteran had good personal 
hygiene and grooming and was polite and pleasant throughout 
the entire interview.  He was spontaneous, coherent and 
relevant in his speech.  He did not show any major 
significant depression with only mild constriction of 
affectual display.  He cried once during the interview when 
talking about the Pearl Harbor event.  He did not exhibit 
suicidal ideation and denied any kind of suicide attempts in 
the past.  He did not show any psychotic process, denied 
auditory or visual hallucinations and denied any ideas of 
reference.  He had no paranoid ideation and did not appear to 
have any kind of delusional thought.  His sensorium, mental 
grasp, and capacity were remarkably intact for an 86-year-old 
man.  He did fairly well on all levels of proverbs from 
simple to complex, did well on similarities, and his insight 
appeared to be good.  He did not have any major impairment in 
thought processes or communication.  He was alert and 
oriented in all spheres.  He did not show any major memory 
loss but described some on a subjective basis.  The extent of 
his obsessive or ritualistic behavior was checking the doors 
and deadbolts once a night in his home.  He did not exhibit 
panic attacks or depressed mood.  He had impaired impulse 
control, including verbal outbursts.  He did not have any 
significant mood disorder or any impairing substance abuse 
issues at time of examination or for the previous 20 years.  
The examiner diagnosed PTSD and assessed a GAF score of 60 to 
65.  

In an addendum to the examination report, the examiner 
reviewed the veteran's claims file.  Based on the 
documentation of interpersonal problems at work and 
significant anger, the examiner decreased the veteran's GAF 
score to 60.  

After considering the totality of the evidence in this case, 
it is clear that the veteran suffers mild to moderate PTSD 
impairment, and the veteran has already been assigned a 50 
percent rating in recognition of such impairment.  However, 
the regulatory criteria for a rating greater than 50 percent 
have not been met. 

The veteran has not been noted to have such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting).  For 
example, the April 2006 VA examiner noted that the veteran 
did not exhibit suicidal ideation and denied any kind of 
suicide attempts.  The VA examiner noted that the extent of 
his obsessive or ritualistic behaviour was checking the doors 
and deadbolts once a night in his home.  Thus, the veteran 
did not demonstrate obessional rituals which interfered with 
routine activities.  The veteran has not demonstrated speech 
which is intermittently illogical, obscure, or irrelevant 
because the VA examiner noted that his speech was 
spontaneous, coherent and relevant.  He did not exhibit 
spatial disorientation, as shown in Dr. Murphy's March 2004 
records which state that the veteran's sensorium was quite 
clear as was demonstrated by his orientation to all four 
spheres and his ample display of recollections concerning 
recent and remote events.  There is no evidence that the 
veteran neglected personal appearance and hygiene.  For 
example, the VA examiner stated that the veteran had good 
personal hygiene and grooming.  The veteran did not have 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting), as is demonstrated by the April 
2006 VA examination report which noted his successful 58-year 
association with a car dealership and his ability to continue 
to work 4 hours a day selling cars.  

On the other hand, the veteran exhibited depression and 
anxiety, which is reflected in March 2004 Vet Center records.  
However, upon VA examination in April 2006, he did not have 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, as the 
VA examiner noted that he did not exhibit panic attacks or 
depressed mood.  There is also evidence that the veteran had 
impaired impulse control.  For example, the VA examiner noted 
that he had impaired impulse control, including verbal 
outbursts.  Moreover, the veteran has shown an inability to 
establish and maintain effective relationships.  For example, 
treatment records with Dr. Murphy dated in January 2005 
reflect a difficult relationship with his wife.  However, the 
April 2006 VA examiner noted that the veteran had a good 
relationship with his three stepdaughters and had adequate 
social relationships.  

The April 2006 VA examination is shown to have been fully 
adequate and is therefore entitled to significant probative 
weight.  The examiner elicited a detailed history from the 
veteran, and then conducted a thorough mental status 
examination.  Although the claims file was not initially 
reviewed, the examiner did conduct a subsequent review of the 
claims file and as a result, revised the examination findings 
to some limited extent in an addendum.  The examiner reported 
the examination findings in keeping with applicable rating 
criteria, and a GAF score was reported.  

The evidence does suggest that the veteran has some symptoms 
listed under the criteria for a rating greater than 50 
percent, such as depression, impaired impulse control, and an 
inability to establish and maintain effective relationships.  
However, the vast majority of reported PTSD symptoms are 
fully contemplated by the existing 50 percent rating.  The 
Board is unable to find that the PTSD disability picture more 
nearly approximates the criteria for the next higher rating 
of 70 percent at any time during the period covered by this 
appeal.  Fenderson.   

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The veteran has not been hospitalized 
for his PTSD.  The effect of his PTSD on his ability to hold 
employment appears to be contemplated by the currently 
assigned 50 percent rating.  Therefore, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 50 percent for PTSD is not warranted at 
any time during the period covered by the appeal.  The appeal 
is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


